DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments and Arguments filed on 01/28/2022.
Claims 1, 6, 7, 16, 19, and 20 have been amended according to Amendments filed on 01/28/2022, addressing the 35 U.S.C. § 101 rejection and the 35 U.S.C. § 102 rejection. 
Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claims are directed to a judicial exception (i.e. abstract idea) in a Non-Final Rejection filed on 10/28/2021. The claims are allowable over the 35 U.S.C. § 101 rejection:
The Applicant has provided Argument/Remarks filed on 01/28/2022, in which the Applicant asserts “Instead, the present claims provide a defined set of steps for curating and distributing at least one content item for a first user by presenting a listing of a plurality of content items together with an access condition form utilizing a first user interface. This listing of the plurality of content items is dissected into a first virtual bin and a second virtual bin to denote each respective content item in the plurality of content items selected by the first user. Moreover, when a respective content item is selected by the first user for placement into the first virtual bin from the second virtual bin the content access form is updated to reflect a unique corresponding plurality of content item access conditions associated with facilitating distribution the respective content item, in which the first user provides a plurality or responses to satisfy each corresponding content item access condition in the unique corresponding plurality of content item access conditions, and thus is not directed to an abstract idea of certain methods of organizing human activity…Additionally, Applicant respectfully submits that the Office Action over-simplifies, and, therefore, mischaracterizes, the present claims. As one example, the Office Action at pages 3 states that the claimed invention “considered to be abstract because the limitations [of the claimed invention] are directed toward an example of organizing human activity such as: managing personal behavior or relationships or interactions between people.” However, the present claims are unrelated to the managing of personal behavior or relationships or interactions between people. Instead, the claimed invention is directed to curating and distributing at least one content item based on a selection by a first user of a respective content item in a second virtual bin for placement in a first virtual bin and updating an access condition form responsive to this selection. Accordingly, the present claims do not include features that are analogous to the managing of personal behavior or relationships or interactions between people.” The Applicant also asserts “As one example that the present claims recite significantly more than any judicial exception, the claimed invention results in an improvement in increasing engagement between a population of uses and a catalog of content items on the basis that the present claims reduce burdens on a respective user by not having the respective user submit multiple access condition forms when requesting destruction of multiple content items, such that information presented to the respective user is further reduced. Moreover, improved engagement is facilitated by using an updated access condition form that updates based on the content items present in the first virtual bin, which prevents the respective user from reviewing and/or extracting information from multiple sources to get the most relevant and recent content access conditions. That is, they overcome the prior art drawbacks of curing and distributing content by engaging through presentation of relevant content items from a catalog of content items and consolidating access conditions, as opposed to filtering, the respective user for access to content items. See specification as filed at paragraphs [0004]-[0005], [0009]-[0016], [0084], [0122], [0131], [0135]… Applicant respectfully submits that the present claims meet this standard. In particular, the present claims are directed to a specific improvement in curating and distributing content items for a respective user, in which the respective user is presented through a first user interface a listing of a plurality of content items including a first virtual bin and a second virtual bin, together with an access condition form. From this, when the respective user selects a respective content item from the second virtual bin for placement into the first virtual bin — denoting a desire for distribution of the respective content item — the first user interface updates the listing of the plurality of content items and the access condition form, in that the respective user only needs to view a most the updated access form that consolidates the access conditions of each respective content item placed in the first virtual bin. Specification as filed at, for example, [0122]. As such, the first user interface provides an efficient view of content items selected by the respective user, and prevents the respective user (and thus a device associated with the respective user) from accessing providing duplicative information to satisfy each access condition. /d. In other words, the alleged abstract idea is integrated into a practical application through the steps of: presenting the first user interface that includes both (1) the listing of the plurality of content items with the first and second virtual bins and (ii) the access condition form; detecting a selection by the first user of a respective content item of the second virtual bin; reassigning the respective content item from the second virtual bin to the first virtual bin; updating and presenting the first user interface; receiving a plurality of responses to satisfy each corresponding content access condition; and distributing each content item in the first virtual bin when each content item access condition is satisfied. As described by the specification as filed, the present claims improve technologies for distributing content items based on the presentation of two separate virtual bins and the updated access condition form via the first user interface. See specification as filed at paragraphs [0004]-[0005], [0009]-[0016], [0084], [0122], [0131], [0135].” The Examiner agrees and therefore, the 35 U.S.C. § 101 rejection of claims 1-20 has been withdrawn.
The Examiner would additionally like to note that the independent claims recite “A) presenting, via a display of a first client device in a plurality of client devices, a first user interface comprising a listing of a plurality of content items and an access condition form, the listing of the plurality of content items comprises: a first virtual bin that provides a corresponding graphical description for each respective content item in the plurality of content items selected by the first user, and a second virtual bin that provides a corresponding graphical description for each respective content item in the plurality of content items that is both (i) associated with a content item in the first virtual bin and (ii) not present in the first virtual bin, B) detecting, responsive to the presenting A), a selection, in electronic form at the first client device, by the first user of a respective content item of the second virtual bin; C) upon detecting the selection by the first user of a respective content item of the second virtual bin, reassigning the respective content item from the second virtual bin to the first virtual bin; D) updating and presenting, based on the detecting B), via the display of the first client device, the access condition form and the listing of the plurality of content items of the first user interface by (i) updating the initial set of prompts to display an updated set of prompts on the first user interface, wherein the updated set of prompts is collectively produced from the unique corresponding plurality of content item access conditions associated with each respective content item in the first virtual bin after the reassigning C), and (ii) updating the first virtual bin and the second virtual bin to display the reassigning the respective content item from the second virtual bin to the first virtual bin; E) receiving, in electronic form at the first client device, from the first user, a plurality of responses to the updated set of prompts, wherein the plurality of responses satisfies each corresponding content item access condition in the unique corresponding plurality of content item access conditions associated with each respective content item in the first virtual bin after the reassigning C); and F) distributing, in accordance with a determination that each content item access condition in the unique corresponding plurality of content item access conditions associated with each respective content item in the first virtual bin is satisfied by the plurality of responses, each content item in the first virtual bin of the detecting B) to an address associated with the first user, thereby curating and distributing the at least one content item.” The claims recite limitations that are indicative of integration into a practical application. The claims satisfy the Prong 2 consideration because the claims recite an “improvement to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” (e.g. updating display of graphical descriptions of content items based on detected user selections within the user interface) and the claims would be “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception” - see MPEP 2106.05(e) and Vanda Memo (e.g. distributing access to content items based on determination of access conditions being satisfied). Therefore, claims 1-20 are patent eligible and overcome the 35 U.S.C. § 101 rejection.

Claims 1-20 were rejected under 35 U.S.C. § 102(b) as being anticipated over U.S. Publication 2016/0050446 to Fujioka in a Non-Final Rejection filed on 10/28/2021. The claims are allowable over the 35 U.S.C. § 102 rejection:
The Applicant has provided Argument/Remarks filed on 01/28/2022, in which the Applicant asserts “First, Applicant respectfully submits that Fujioka does not teach or suggest the claimed feature of presenting, via the display of the first client device in the plurality of client devices, the first user interface comprising the listing of the plurality of content items and the access condition form, as required by the claimed invention. Rather, Fujioka discloses a custodial data manager portal that allows a control user (e.g., parent) to curate for a discovery user (e.g., child). See Fujioka, for example, at [0069]. In this way, Fujioka requires at least two distinct user interfaces: one interface for presentation of the custodial data manager portal for the control user and another for presentation of content to the discovery user. For instance, Fujioka contemplates that, “In an embodiment, restrictions on access to certain content items, and removal of restrictions, may be based upon curation instructions provided by a control user (e.g., a parent) associated with the discovery user (e.g., child).” /d. at [0086]. As such, since Fujioka places access restrictions on a separate user interface when presenting associated content items to the discovery user, Fujioka does not teach or suggest presenting, via the display of the first client device in the plurality of client devices, the first user interface comprising the listing of the plurality of content items and the access condition form, as required by claimed invention…Moreover, in as much as Fujioka describes a “form” presented to the discovery user, Fujioka describes presenting an associative content form for associated content items, in which the associated content form includes only descriptive information for the associated content items including a description text box, content title, content type, an available time, and an arrangement of ordering the content titles. See id. at, for example, [00174]. Accordingly, the associated content form of Fujioka fails is not associated with access conditions for the associated content items. As such, Fujioka does not teach or suggest presenting, via the display of the first client device in the plurality of client devices, the first user interface comprising the listing of the plurality of content items and the access condition form, as required by claimed invention…Furthermore, even though Fujioka discloses updating a discovery path of the discovery user based on a selection from a drop-down list of types of discovery scenarios such as those based on interests of the discovery user or subject matter of a content item (e.g., story arc, character arc), Fujioka does not teach or suggest updating the access condition form that conditions distribution of content items selected by the user. See id. at, for example, [0154]-[0155]. Moreover, while Fujioka describes recommending one or more physical or virtual items for purchase by the discovery user associated with a content item presented to the discovery user, the physical or virtual items place no access condition restrictions on the distribution of the content item, as required by the claimed invention. See id. at, for example, [0156]. As such, Fujioka does not teach or suggest updating and presenting, based on the detecting of the selection by the first user of the respective content item in the second virtual bin, via the display of the first client device, the access condition form and the listing of the plurality of content items of the first user interface, as required by the claimed invention.” The Examiner agrees and therefore, the 35 U.S.C. § 102 rejection of claims 1-20 has been withdrawn.
The Examiner would additionally like to note that the independent claims recite “A) presenting, via a display of a first client device in a plurality of client devices, a first user interface comprising a listing of a plurality of content items and an access condition form, the listing of the plurality of content items comprises: a first virtual bin that provides a corresponding graphical description for each respective content item in the plurality of content items selected by the first user, and a second virtual bin that provides a corresponding graphical description for each respective content item in the plurality of content items that is both (i) associated with a content item in the first virtual bin and (ii) not present in the first virtual bin, B) detecting, responsive to the presenting A), a selection, in electronic form at the first client device, by the first user of a respective content item of the second virtual bin; C) upon detecting the selection by the first user of a respective content item of the second virtual bin, reassigning the respective content item from the second virtual bin to the first virtual bin; D) updating and presenting, based on the detecting B), via the display of the first client device, the access condition form and the listing of the plurality of content items of the first user interface by (i) updating the initial set of prompts to display an updated set of prompts on the first user interface, wherein the updated set of prompts is collectively produced from the unique corresponding plurality of content item access conditions associated with each respective content item in the first virtual bin after the reassigning C), and (ii) updating the first virtual bin and the second virtual bin to display the reassigning the respective content item from the second virtual bin to the first virtual bin; E) receiving, in electronic form at the first client device, from the first user, a plurality of responses to the updated set of prompts, wherein the plurality of responses satisfies each corresponding content item access condition in the unique corresponding plurality of content item access conditions associated with each respective content item in the first virtual bin after the reassigning C); and F) distributing, in accordance with a determination that each content item access condition in the unique corresponding plurality of content item access conditions associated with each respective content item in the first virtual bin is satisfied by the plurality of responses, each content item in the first virtual bin of the detecting B) to an address associated with the first user, thereby curating and distributing the at least one content item.” Fujioka does not explicitly disclose the limitations of the invention; presenting a first user interface comprising a listing of a plurality of content items and an access condition form, the listing of the plurality of content items comprises: a first virtual bin and second bin that provides a corresponding graphical description for each respective content item in the plurality of content items; detecting a selectio, in electronic form at the first client device, by the first user of a respective content item of the second virtual bin; updating and presenting the access condition form and the listing of the plurality of content items of the first user interface by (i) updating the initial set of prompts to display an updated set of prompts on the first user interface and (ii) updating the first virtual bin and the second virtual bin to display the reassigning the respective content item from the second virtual bin to the first virtual bin; and distributing, in accordance with a determination that each content item access condition in the unique corresponding plurality of content item access conditions associated with each respective content item in the first virtual bin is satisfied by the plurality of responses, each content item in the first virtual bin of the detecting B) to an address associated with the first user, thereby curating and distributing the at least one content item. This uniquely distinct feature alongside the combination of limitations in independent claims 16 and 20 render the claims allowable over the art. Thus, claims 1-20 are believed to be in condition for allowance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
February 17, 2022